ACCEPTED
                                                                                                    12-15-00082-CR
                                                                                        TWELFTH COURT OF APPEALS
                                                                                                     TYLER, TEXAS
                                                                                              4/14/2015 10:29:33 PM
                                                                                                       CATHY LUSK
                                                                                                             CLERK

                                      No. 12-15-00082-CR

DAVID MARK DAVIS II,                          §            IN THE TWELFTH
Appellant,                                    §                                 FILED IN
                                                                         12th COURT OF APPEALS
                                              §                               TYLER, TEXAS
VS                                            §            COURT     OF APPEALS
                                                                         4/14/2015 10:29:33 PM
                                              §                               CATHY S. LUSK
STATE OF TEXAS,                               §                                   Clerk
Appellee.                                     §            TYLER, TEXAS



       APPELLANT’S SUPPLEMENT TO ORIGINAL DOCKETING STATEMENT


  Appellant, David Mark Davis II, filed his initial docketing statement for the above styled case
with this Court on April 1, 2015. At the time he filed said docketing statement, he did not know
the name of the Court Reporter who will make the Reporter’s Record to be filed in this case. The
Appellant has since become aware of the name of the Court Reporter and makes this supplement
to his original docketing statement with this newly discovered information:


       Court Reporter: Ms. Wendy Wilkerson


 Appellant request the Honorable Clerk of this Court to supplement the case file with this new
information as this will provide a more complete record for this appeal.


                                                            Respectfully Submitted,




                                                            David Mark Davis II
                                                            Appellant, Pro Se
                                CERTIFICATE OF SERVICE


I certify that at the time of efiling this document, I served a copy of APPELLANT’S
SUPPLEMENT TO ORIGINAL DOCKETING STATEMENT on the party listed below by
electronic service, and the electronic transmission was reported as complete.
 My e-mail address is dmarkdavis2@gmail.com.


    1. Mr. Ed C. Jones
       Attorney for the State
       ejones@angelinacounty.net

.




                                                            David Mark Davis II
                                                            Defendant, Pro Se